     CASE 0:05-cr-00383-DWF-JSM Document 111 Filed 06/05/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 17-253 (03) (MJD)
Timothy Alan Dulaney,                               Crim. No. 05-383 (DWF)

      Defendant.
___________________________________________________________________________________

      Nathan H. Nelson, Assistant United States Attorney, Counsel for Plaintiff.

      Defendant, pro se.

______________________________________________________________________

      This matter is before the Court on Defendant’s Pro Se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. No. 316]

I.    Background

      Defendant pleaded guilty to Count 1 of the Indictment which charged

conspiracy to distribute 1 kilogram or more of a mixture or substance containing

a detectable amount of heroin, 280 grams or more of a mixture or substance

containing a detectable amount of cocaine base and a mixture or substance

containing a detectable amount of cocaine in violation of 21 U.S.C. §' 841(a)(1),

841(b)(1)(A). On May 14, 2019, Defendant was sentenced to term of

                                          1
      CASE 0:05-cr-00383-DWF-JSM Document 111 Filed 06/05/20 Page 2 of 4




imprisonment of 90 months, and 20 months imprisonment for a supervised

release revocation in 05-cr-383, to run concurrently, and five years supervised

release. He is currently serving his sentence at the Federal Correctional

Institution in Milan, Michigan, and his release date is October 28, 2023.

II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       As is clear from the above statutory text, Defendant must first exhaust his

administrative remedies before the Court can grant him any relief. In his motion




                                          2
    CASE 0:05-cr-00383-DWF-JSM Document 111 Filed 06/05/20 Page 3 of 4




for compassionate release, Defendant failed to demonstrate that he has

exhausted his administrative remedies.

      To fully exhaust his administrative remedies, Defendant is required to

submit a request to the Warden, and if his request is denied, he must appeal the

Warden’s decision through the BOP’s Administrative Remedy Program, which is

set forth in 28 CFR § 542.10 et seq. This program applies to all inmates under

BOP responsibility and provides for a formal review of issues relating to any

aspect of his/her confinement. Id. § 542.10(a) and (b). Pursuant to these

regulations, an inmate may first raise an issue informally. Id. § 542.13(a). If the

inmate did not resolve the issue informally, he/she may then file a formal

Request to the Warden. Id. § 542.14. If the inmate is not satisfied with the

Warden’s decision at this stage, he/she may appeal the Warden’s decision to the

Regional Director within 20 days of the Warden’s signed response. Id. §

542.15(a). Such an appeal must be filed on the appropriate form (BP-10). Id.

Finally, the Regional Director’s decision may be appealed by filing a BP-11 form

with the Director of the National Inmate Appeals in the Office of the General

Counsel. Id.




                                          3
    CASE 0:05-cr-00383-DWF-JSM Document 111 Filed 06/05/20 Page 4 of 4




      In his motion, Defendant asserts he contacted prison staff about home

confinement, but was told he didn’t qualify because he is considered a high risk

for reoffending. To exhaust administrative remedies however, Defendant must

submit a request to the Warden and Defendant has not demonstrated that he

made such a request, or that the Warden has not replied to his request within 30

days. Accordingly,

      IT IS HEREBY ORDERED that this matter is stayed until such time as the

Court is notified that Defendant has exhausted his administrative remedies.

Date: June 5, 2020

                                            s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                        4
